DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending in the application. Amended claim 1 has been noted. The amendment filed 3/9/21 has been entered and carefully considered. 
Election/Restrictions
Claims 1-27 are allowable. Claim 28, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 3/5/2020, is hereby withdrawn and claim 28 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see p. 11-14, filed 3/9/21, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that the apparatus of fixed configuration of layers on a substrate and fails to disclose gas zones configured for the dual use of either supplying a gas to or exhausting a gas from the cylindrical surface. This is found persuasive because Knaapen at best discloses switching valves on or off by closing elements [0207], but would not reasonably suggest that a number of the gas zones are configured to have a dual function of either supplying a gas to or exhausting a gas from the cylindrical surface and selectively closing off all but one of the channels such that the function of the gas zone is selectively set to be either a gas supply zone or gas exhaust zone as now claimed. Knaapen discloses fixed channels 8, 42 for supplying gas and fixed channels 36 for exhaust [0148]. By changing the configuration of the closed off channels, the present invention can change the type of gas supplied to a gas zone or the gas zone can obtain the function of an exhaust zone to program a sequence of deposition and therewith the composition of the stack of deposited layers. The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a deposition apparatus comprising a cylindrical drum wherein a number of gas zones are configured to either supply a gas to or exhaust a gas from the cylindrical surface and by selectively closing off all but one of the at least two channels for each gas zone with the closing elements, the function of the gas zone is selectively set to be a gas exhaust zone or a gas supply zone so that a sequence of deposition and a composition of a stack of deposited layers is programmable within the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715